Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2017

                                      No. 04-17-00489-CV

                                         Paul BLACK,
                                           Appellant

                                                v.

      Mikal WATTS; Watts Guerra LLP; James R. Harris; and Harris & Greenwell, LLP,
                                     Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20874
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed by November 2, 2017. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court